DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 1/20/2021. Claims 1-20 are pending. Claims   1, 4, 8-10, 13, 17-20 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. The applicant has argued with regards to the previous 35 USC 101 rejection “The present claims are not ‘directed to’ either a ’mental process’ or a ‘certain method of organizing human activity.’” The examiner respectfully disagrees. As can be seen in the claimed invention, the claims are directed to triggering a condition for transporting a human, establishing a task plan negotiated between two humans, and transmitting a signal to a vehicle. The claimed invention is a method that allows for users to establish a plan for a negotiated task (transportation of a subject from third party) and execute the plan which is a method of managing interactions between people and commercial interactions.

The applicant has argued “As described in the present Specification, the claimed embodiments provide a computing platform trained with machine learning to manage and execute one or more transport tasks on a daily and/or periodical basis. More specifically, the transport tasks will be learned over time in order to optimize the execution of the transport tasks.” The examiner respectfully disagrees. There is nothing in the claimed invention or in the applicant’s specification that discloses the 

The applicant has argued that the claims do not disclose certain methods of organizing human activity. The examiner respectfully disagrees. Specifically, certain methods of organizing human activity include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claimed invention is a method that allows for users to establish a plan for a negotiated task (transportation of a subject from third party) and execute the plan which is a method of managing interactions between people and commercial interactions.

The applicant has argued “the claimed examples of the present disclosure further advance the state of the art with respect to autonomous vehicle dispatch and scheduling systems in a particular way.” The examiner respectfully disagrees. When reading further into the arguments the applicant merely sites the independent claim but not how or why this system would advance the state of the art. The applicant also argues “As such, the present claims recite a clear practical application of improved autonomous vehicle dispatch and scheduling systems using a specific (and non-conventional) set of steps/functions/operations to achieve such result.” But again does not state what the practical application is. 

The applicant has argued that “the claims recite significantly more than any alleged abstract idea” as well as “improved insofar as no such computing device or processing system has heretofore performed or been configured to perform the recited steps, functions, and/or operations as set forth in the present claims, nor does it appear that any such device or system is demonstrated that can achieve the same or similar result.” The examiner respectfully disagrees as the applicant is merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The applicant is merely using received information to establish a coordination plan to execute a task. All this is using known technology in the manner of apply it. The invention is not claiming significantly more than the abstract idea. 

The applicant has argued that the “present claims do not seek to tie-up or broadly preempt the use of an abstract idea.” The examiner respectfully disagrees. In response to the arguments the examiner points out that as the Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. Applicant is directed to the July 2015 Update: Subject Matter Eligibility to guidance and note that preemption considerations are inherent in the two part test.

The applicant has argued the 102 and 103 rejections in view of proposed amendments. The search was updated and an updated prior art rejected is below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has newly amended in the limitations of “an additional machine learning algorithm for establishing the negotiated task coordination plan.” Although the applicant has support for a machine learning algorithm, the applicant does not have support for “an additional” nor does the applicant have support for an “additional” applied directly to a negotiated task coordination plan. Appropriate action is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of negotiating and transporting a subject from one location to another. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-9) is/are directed to a method, claim(s) (10-18) is/ are directed to a computer readable medium, and claims(s) (19-20) is/are directed to a device and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.



Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mental process and certain methods of organizing human activity). Specifically the independent claims recite: 

(a) mental process: as drafted, the claim recites the limitations of detecting a trigger, establishing a task negotiations between a user and a provider, and executing the task which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processing system,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by the processing” language, the claim encompasses the user manually inputting the task and directing a vehicle for transporting the subject. The mere nominal recitation of a generic processing does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to establish a plan for a negotiated task (transportation of a subject from third party) and execute the plan which is a method of managing interactions between people and commercial interactions. Thus, the claim recites an abstract idea. Commercial or Legal Interactions” According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.


Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea by a processing system. The claim recites the additional element(s): a processing system for performing the steps of the invention as well as a processor and a computer readable medium.  The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of use of each icon, or the ranking of the icons based on the determined amount of use). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

he Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) recite(s) detecting a trigger, establishing a negotiated task plan, and executing the negotiated task which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for detecting, establishing, and executing which is the abstract idea steps of negotiating and transporting a subject from one location to another the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. negotiating and transporting a subject from one location to another).  Using a computer to detect, establish, and execute merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity applied to humans to negotiate a transportation task: ¶ 29-31, 36
[0029]  Similarly, the feedback information of the autonomous car 187 may also be sent to the third party provider device 132 to allow the third party provider to monitor the progress of the autonomous car 187 as it travels toward the third party provider location. This will allow the third party provider to detect the arrival of the autonomous car 187 at the school. Dedicated school attendants may then escort one or more children to the parking area 134 to wait for the arrival of one or more autonomous cars. Upon arrival, the dedicated school attendants may present a unique security or access code that was previously sent to the school for each autonomous car 187 in the corresponding task coordination plan. Once the child is placed into the autonomous car 187, the third party provider device 132 will signal to the user's task management platform 182 that the subject has been placed and secured inside of the autonomous car 187. The user can then switch to a camera situated within the interior of the autonomous car 187 to verify receipt of the correct subject. Once the user's task management platform 182 provides a confirmation signal to the third party provider device 132, then the third party provider device 132 and/or the dedicated school attendants will allow the autonomous car 187 to depart the school grounds (e.g., providing an authorization code previously provided by the user to the autonomous vehicle 187). Thus, the automated transport of the subject is carefully coordinated and monitored by the two task management platforms including the establishment of all necessary parameters (e.g., status or feedback information, rules of operation, and security or access codes) and protocols (e.g., sequence of actions to be taken for the transport task) as negotiated and stored in the task coordination plan.




The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 3, 6, 7, 9, 11, 12, 15, 16, 18, recite limitations which further define received data.
	Claims 4, 5, 8, 13, 14, 17, 20, further define items or mechanisms used by the system.  

	
Thus the problem the claimed invention is directed to negotiating a task and implementing the task.  This is not a technical or technological problem but is rather in the realm of task or project management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:
(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0044]  The task management system 205 may provide services to a number of different users, and interact with a number of user devices, such as user devices 231-233 and third party provider devices (e.g., vendor devices) 235. Each of the user devices may comprise a desktop computer, a cellular smart phone, a laptop, a tablet computer, a cloud based processing system providing a user environment, a server, and so forth. In particular, task management system 205 may be operated by a trusted party (e.g., a network service provider, e.g., a telecommunication network service provider) to store task data sets on behalf of task data owners in a secure and restricted manner, and to provide third party providers with task data sharing community-based access to multiple task data sets in accordance with authorizations/permissions from task data owners for implementing transport tasks of subjects.



(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Laury et al. (US 20190228375 A1), Goldman-Shenhar et al. (US 20190340546 A1), Mattingly et al. (US 20190025817 A1), and Wilkinson et al. (US 20180150798 A) teach a processing system for performing the steps of the invention as well as a processor and a computer readable medium in at least Laury, Fig. 1-6, ¶ 14, 15, 17, 19, 45, 56, 62, 79, 127-132, Goldman-Shenhar Fig. 1, ¶ 15, 18, 29, 34, 39, 40 Mattingly Fig. 1, ¶ 24, 32, 82, and Wilkinson Fig. 1-3, ¶ 10, 46, 47.



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 10-12, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laury et al. (US 20190228375 A1) in view of Agarwal et al. (US 20180046609 A1). 

Regarding claim 1, Laury teaches detecting, by a processing system comprising at least one processor, a triggering condition for a transport task for transporting a subject from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract),

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to 

establishing, by the processing system, a negotiated task coordination plan between a user and a third party provider for performing the transport task (¶ 19, For example, the delivery management system 

in response to the detecting the triggering condition for the transport task (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the 

and executing, by the processing system, the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the subject (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 or the objectives of FIG. 4B) for the selected vehicle to deliver the requested payload 106. The delivery management system 100 can generate the delivery trip based on calculating the delivery route 216 for traveling from the vehicle current location 214 or the last reported location (e.g., the stop location or the adjusted location of FIG. 4B) to the pickup location and/or to the delivery location (e.g., to the next remaining mission or task). In some embodiments, the delivery route 216 can include a route for returning to the associated resting location after delivering the final payload at the last delivery location. The delivery management system 100 can calculate the delivery route 216 according to one or more mechanisms, such as A* algorithm, Dijkstra's algorithm, Floyd-Warshall's algorithm, optimization algorithms, etc. The delivery management system 100 can further generate the delivery trip based on combining the delivery route 216 with instructions for operations/maneuvers (e.g., the loading profile 412, the maneuver detail 416, etc.) at one or more locations in the route. ¶ 36, The delivery management system 100 can operate and control the autonomous delivery vehicles 120 to complete or implement the delivery tasks. For example, the delivery management system 100 can 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Agarwal teaches wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect the task (periodic) (¶ 36-37, User interface template manager 218 monitors user context 222 and platform context 224, which correspond to task associated with user action request 220, to generate user interface template 226 for displaying user interface components 246 within a user interface and select rules within user interface rules 228 that correspond to user interface components 246, with display of user interface components 246 within the user interface changing based on real-time assessment of user context 222 and platform context 224 while the user performs task associated with user action request 220. It should be noted that even though user interface template manager 218 is illustrated as residing in persistent storage 208, in an alternative illustrative embodiment user interface template manager 218 may be a separate component of data processing system 200. For example, user interface template manager 218 may be a hardware component coupled to communication fabric 202 or a combination of hardware and software components. Also in this example, user interface template manager 218 may include machine learning component 234. Machine learning component 234 may be, for example, an active learning process, such as a support vector machine (SVM)-based active learning algorithm. User interface template manager 218 may utilize machine learning component 234 to learn overtime how to improve selection or 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Agarwal. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Agarwal would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Agarwal to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user to use a previously created template to detect conditions related to the transportation. 

Regarding claims 2, 11, Laury teaches receiving, by the processing system, feedback from the user (¶ 82, 120, 121).

Regarding claims 3, 12, Laury teaches receiving, by the processing system, feedback from the third party provider (¶ 121). 

Regarding claims 5, 14, Laury teaches wherein the autonomous vehicle comprises an autonomous motor vehicle, an autonomous ship, or an autonomous drone (Fig. 3, abstract, ¶ 125, 9-12, 18, 60).

Regarding claims 6, 15, Laury teaches wherein the processing system is granted a consent by the user to access task data for establishing the negotiated task coordination plan (¶ 54, 56, 65, 66, 92, 94). 

Regarding claims 7, 16, Laury teaches wherein the processing system is further granted a consent by the user to store the task data to be accessible by the third party provider (¶ 62, 9, 12, 35, 68). 

Regarding claims 8, 17, Laury teaches creating a task template for a plurality of tasks with a plurality of triggering conditions, wherein the transport task is one of the plurality of tasks and the triggering condition is one of the plurality of triggering conditions (¶ 55).

Regarding claim 10, Laury teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising (¶ 14, 15, 45, 127, 132);

detecting a triggering condition for a transport task for transporting a subject from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery 

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to the corresponding delivery location using one of the autonomous delivery vehicles 120. The delivery management system 100 can use one or more predetermined processes or templates to identify tasks associated with the delivery mission 408. The tasks can include machine-readable data/instructions for picking up (e.g., loading or providing loading access) and/or dropping off (e.g., unloading or providing retrieval access) items, traveling to associated locations (e.g., loading/unloading locations), functions to be performed at the associated locations, etc. The delivery management system 100 can generate the delivery mission 408 as one or more tasks or a sequence of tasks associated with a common item and/or a common location. ¶ 99, In some embodiments, the delivery management system 100 can group a set of the missions (e.g., the assignment set 452) for one vehicle. The delivery management system 100 can use the optimization mechanism 142 (implementing, e.g., a linear or a non-linear optimization algorithm, a machine learning algorithm, etc.) to group the set of missions and generate the assignment 

establishing a negotiated task coordination plan between a user and a third party provider for performing the transport task (¶ 19, For example, the delivery management system 100 can generate a delivery mission (e.g., a computer task for providing physical access to the requested payload 106 by the delivery recipient 102) based on the order and/or requested delivery for the requested payload 106. The delivery management system 100 can generate the delivery mission for each order, each recipient, each pickup location, or a combination thereof. In some embodiments, the delivery management system can generate the delivery mission for each order, with the delivery mission including tasks for picking up the ordered items from one or more pickup locations and for providing the secured access at the pickup location. ¶ 66, For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206, the 

in response to the detecting the triggering condition for the transport task (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract);

and executing the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the subject (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Agarwal teaches wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect the task (periodic) (¶ 36-37, User interface template manager 218 monitors user context 222 and platform context 224, which 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Agarwal. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Agarwal would have yielded predictable results and 

Regarding claim 19, Laury teaches a device comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising (¶ 14, 15, 45, 127, 132);

detecting a triggering condition for a transport task for transporting a subject from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract);

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to the corresponding delivery location using one of the autonomous delivery vehicles 120. The delivery management system 100 can use one or more predetermined processes or templates to identify tasks associated with the delivery mission 408. The tasks can include machine-readable data/instructions for picking up (e.g., loading or providing loading access) and/or dropping off (e.g., unloading or providing retrieval access) items, traveling to associated locations (e.g., loading/unloading locations), functions to be performed at the associated locations, etc. The delivery management system 100 can generate the delivery mission 408 as one or more tasks or a sequence of tasks associated with a common item and/or a common location. ¶ 99, In some embodiments, the delivery management system 100 can group a set of the missions (e.g., the assignment set 452) for one vehicle. The delivery management system 100 can use the optimization mechanism 142 (implementing, e.g., a linear or a non-linear optimization algorithm, a machine learning algorithm, etc.) to group the set of missions and generate the assignment set 452. The delivery management system 100 can implement or execute the optimization mechanism 142 according to the optimization timing 144. As such, the delivery management system 100 can group the orders that were received and/or outstanding since the last implementation/execution of the optimization mechanism 142. ¶ 117, The delivery management system 100 can calculate the delivery regions 204 of FIG. 2 based on calculating a size, a location, a shape, corresponding boundaries, or a combination thereof for the delivery regions 204. In some embodiments, the delivery management system 100 can calculate the regions based on linear and/or non-linear optimization mechanisms, one or more search mechanism (e.g., RRTs, A*, D*, etc.), machine learning mechanisms (e.g., DNNs, decision 

establishing a negotiated task coordination plan between a user and a third party provider for performing the transport task (¶ 19, For example, the delivery management system 100 can generate a delivery mission (e.g., a computer task for providing physical access to the requested payload 106 by the delivery recipient 102) based on the order and/or requested delivery for the requested payload 106. The delivery management system 100 can generate the delivery mission for each order, each recipient, each pickup location, or a combination thereof. In some embodiments, the delivery management system can generate the delivery mission for each order, with the delivery mission including tasks for picking up the ordered items from one or more pickup locations and for providing the secured access at the pickup location. ¶ 66, For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206, the pickup locations 208, the delivery locations 212, etc.) along the delivery route 216. For example, the maneuver detail 416 can be used for pulling up to a specific loading zone at the corresponding pickup location, for positioning the vehicle at a charging location or a fuel pump at the corresponding resting location, for maneuvering into a specific parking lot or a private driveway, etc. In some embodiments, the maneuver detail 416 can include a user-provided permission to access private property and/or coordinates of the permitted location. Accordingly, the vehicle can use the access information to determine a stop location, such as be considering the permitted location first before searching for other potential stop locations, and autonomously determine and perform maneuvers for stopping at the 

in response to the detecting the triggering condition for the transport task (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract);

and executing the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the subject (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 or the objectives of FIG. 4B) for the selected vehicle to deliver the requested payload 106. The delivery management system 100 can generate the delivery trip based on calculating the delivery route 216 for traveling from the vehicle current location 214 or the last reported location (e.g., the stop location or the adjusted location of FIG. 4B) to the pickup location and/or to the delivery location (e.g., to the next remaining mission or task). In some embodiments, the delivery route 216 can include a route for returning to the associated resting location after delivering the final payload at the last delivery location. The delivery management system 100 can calculate the delivery route 216 according to one or more mechanisms, such as A* algorithm, Dijkstra's algorithm, Floyd-Warshall's algorithm, optimization 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Agarwal teaches wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect the task (¶ 36-37, User interface template manager 218 monitors user context 222 and platform context 224, which correspond to task associated with user action request 220, to generate user interface template 226 for displaying user interface components 246 within a user interface and select rules within user interface rules 228 that correspond to user interface components 246, with display of user interface components 246 within the user interface changing based on real-time assessment of user context 222 and platform context 224 while the user performs task associated with user action request 220. It should be noted that even though user interface template manager 218 is illustrated as residing in persistent storage 208, in an alternative illustrative embodiment user interface template manager 218 may be a separate component of data processing system 200. For example, user interface template manager 218 may be a 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Agarwal. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Agarwal would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Agarwal to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user to use a previously created template to detect conditions related to the transportation. 

Claim 4, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laury et al. (US 20190228375 A1) in view of Agarwal et al. (US 20180046609 A1) in further view of Krasadakis (US 20170287038 A1). 

Regarding claims 4, 13, 20, Laury teaches wherein the processing system employs a machine learning algorithm (¶ 99, 120, 10, 25, 117). Laury does not specifically teach a machine learning algorithm for establishing a negotiated task coordination plan. 

However, Krasadakis teaches an additional machine learning algorithm for establishing the negotiated task coordination plan (abstract, ¶ 124, 14, 52, 58, 63). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform an additional machine learning algorithm for establishing the negotiated task coordination plan, as taught/suggested by Krasadakis. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to automated customer service systems. One of ordinary skill in the art would have recognized that applying the known technique of Krasadakis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Krasadakis to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying an additional machine learning algorithm for establishing the negotiated task coordination plan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to negotiate the plan. 

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laury et al. (US 20190228375 A1) in view of Agarwal et al. (US 20180046609 A1) in further view of Goldman-Shenhar et al. (US 20190340546 A1). 

Regarding claims 9 and 18, Laury teaches all the limitations of claim 1. Laury further teaches receiving a task coordination plan from the user; forwarding the task coordination plan to the third party provider (¶ 54, 57, 124, 116, 72, 19, 166, 100, 92). Laury does not specifically teach a modification with the plan. However, the combination of Laury and Goldman-Shenhar teaches
receiving a task coordination plan from the user; forwarding the task coordination plan to the third party provider; and receiving the negotiated task coordination plan from the third party provider, wherein negotiated task coordination plan comprises the task coordination plan with at least one modification (abstract, ¶ 6, 15, 36, 48, 55, 56, 62, 69, 75). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein negotiated task coordination plan comprises the task coordination plan with at least one modification, as taught/suggested by Goldman-Shenhar. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to scheduling transportation services and delivery services for multiple users with multiple service providers. One of ordinary skill in the art would have recognized that applying the known technique of Goldman-Shenhar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Goldman-Shenhar to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such modification features 

Other prior art references to be considered include Cardoso de Moura et al. (US 20180109399 A1) which discloses automatically optimize scheduling plans, and may increase/decrease the number of vehicles (e.g., buses, trains, vans, autonomous vehicles, etc.) per line/route, or adapt the routes/lines that vehicles travel (e.g., adjust the paths of routes/lines, add or delete stops along the routes/lines, change the type/capacity of vehicles (e.g., buses, autonomous vehicles) used for serving a route/line) based upon the number of passengers that are traveling in specific vehicles (e.g., bus, train, van, autonomous vehicle, etc.) or waiting in a station, etc., and may also activate other (e.g., additional) wireless network interfaces in the vehicles, to enable Internet access when the vehicle (e.g., bus, train, van, autonomous vehicle, etc.) is full of people. Mattingly et al. (US 20190025817 A1) which discloses organizing autonomous product delivery vehicles and Wilkinson et al. (US 20180150798 A1) which discloses processing shipments and/or cross-docking at a physical retail store by creating a routing plan for the bundles, containers, or pallets of items from an incoming shipment such that products may be sent to the store floor, another delivery vehicle, a packing area, an unpacking area, or directly to a customer, such as, for example, by being mailed to a customer or set aside at the retail facility for customer pick-up. Chase et al. (US 20180322775 A1) teaches remotely monitoring and controlling a fleet of autonomous vehicles in a transportation network.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/               Primary Examiner, Art Unit 3683